DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “proximate edge opposite an adjacent one of the major cutting edges” as in new claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “each ridge extension portion has a proximate edge opposite an adjacent one of the major cutting edges” as in new claim 22.  It is noted that the specification is silent as of where exactly “each ridge extension portion has a proximate edge opposite an adjacent one of the major cutting edges, the proximate edge extending in a direction parallel to said adjacent one of the major cutting edges, to a vicinity of an associated one of the minor cutting edges.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 9 and 12 respectively “the cutting edge”.  However, since claim 1 as amended, now recites in line 5, “cutting edges” plural, and further in line 6 “an active cutting edge”, it is unclear to which specific “cutting edge” it is referring to in line 9.  
Additionally, in lines 12-13 it is unclear in relation to what is the ridge extension portion “is positioned axially downward and radially outward” from? Is it in relation to the ridge body? In relation to the vicinity of a corner? Or the corner? Or the active cutting edge?  Further clarification is needed.
Claim 9 recites in line 13 “the cutting edge”.  However, since claim 9 as amended, now recites in line 9, “cutting edges” plural, and further in line 10 “an active cutting edge”, it is unclear to which specific “cutting edge” it is referring to in line 13.  
Additionally, in lines 16-18 it is unclear in relation to what is the ridge extension portion “is positioned axially downward and radially outward” from?  Is it in relation to the ridge body? In relation to the vicinity of a corner? Or the corner? Or the active cutting edge?  Further clarification is needed.
Claim 15 recites in line 10 “the cutting edge”.  However, since claim 15 as amended, now recites in line 5, “cutting edges” plural, and further in lines 6-7 “a major cutting edge”; “a minor cutting edge” and “a corner cutting edge”, it is unclear to which specific “cutting edge” it is referring to in line 10.  
Additionally, in lines 18-20 it is unclear in relation to what is the ridge extension portion “is positioned axially downward and radially outward” from?  Is it in relation to the ridge body? In relation to the vicinity of a corner? Or the corner? Or the active cutting edge?  Further clarification is needed.
Claim 21 recites in lines 12-13 “a first plurality of corners”. The way these limitations have been set forth is unclear as it is unclear if 1) there is a first corner of a plurality of corners? Or 2) a single one first corner has multiple corners?
Further, in lines 19 and 20, claim 21 recites “the major cutting edge” respectively, however since in line 6 claim 21 recites “a plurality of major cutting edges” it is unclear which of the plurality of cutting edges it is referring to in each of lines 19 and 20.  Is it that a chip former is formed between each one major cutting edge of the first plurality of major cutting edges? Or between at least one major cutting edge of the first plurality of major cutting edges?  Further clarification is needed.
Similarly, in line 26, claim 21 recites “the corners”, however since in line 12 claim 21 recites “a first plurality of corners” it is unclear which of the first plurality of corners it is referring to in line 26.  Is it that each and every ridge extension portion extends form exactly one corner of the first plurality of corners?  These limitations are also unclear as explained above, the number of corners defined in lines 12-13 is unclear.  Further clarification is needed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niebauer US 5,791,833.
In regards to claim 1, Niebauer discloses as on Figure 1, a cutting insert (1) for drilling (see Figure 8), comprising: an upper surface (25) (note that surface 25 is located at surface positioned at an upper portion of the insert, thus being considered an upper surface); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); a cutting edge (11) formed at an intersection of the upper surface (25) and the side surface (9); wherein the cutting edges include an active cutting edge directly used for drilling (refer to any of the cutting edges that are actively in use when drilling as in Figure 8) and a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the ridge body disposed directly adjacent to bore 15) spaced apart from the cutting edge (see Figure 3) and disposed at a central portion of the cutting insert for drilling (see Figures 3, 8 and 9); and a ridge extension portion (see substantially rectangular extension portions of the ridge portion, that extend in between elements 27, as in annotated Figure 3 below) extending from a vicinity of a corner of the ridge body in a direction parallel to the cutting edge (11) (as in Figure 3), where the ridge extension portion is positioned axially downward (see Figure 5, and note that the ridge extension portion inclines axially downward in direction to the upper surface 25) and radially outward (as in annotated Figure 4 below, see thin-solid direction arrows) and extends in a direction parallel (see dashed direction arrows in annotated Figure 4 below) to the active cutting edge (as in Figure 8).

    PNG
    media_image1.png
    994
    1042
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    840
    1290
    media_image2.png
    Greyscale

In regards to claim 2, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that the ridge body and the ridge extension portion are equal in height with respect to the upper surface (see Figures 2, 5-6).
In regards to claim 3, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that a chip former (27) (is disposed) lower than (both) the cutting edge (11) (see Figure 6) and the ridge extension portion (located in the same plane as ridge body and ridge portion) with respect to the upper surface (25) (note that Figures 5 and 6, show that the chip former 27 is lower than both upper surface 25 and the ridge extension portion) is formed (at least a portion of the chip former is) between the cutting edge (11) and the ridge extension portion extending parallel to the cutting edge (see Figure 3), and wherein the ridge extension portion is higher than the cutting edge with respect to the upper surface (see Figures 5 and 6).
In regards to claim 4, Niebauer discloses the cutting insert of claim 1, Niebauer discloses that the cutting edge (11) includes a first cutting edge (11) and a second cutting edge (11) connected to the first cutting edge at a corner cutting edge (see Figure 3), and wherein the ridge extension portion extends toward the second cutting edge in a direction parallel to the first cutting edge (see Figure 3). 
In regards to claim 5, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that a gap space is formed between an end of the ridge extension portion and the second cutting edge in order not to interrupt continuity of said second cutting edge (note that the cutting edges 11 are not interrupted because there is a gap space between an end of the ridge extension portion and the second cutting edge and or the first cutting edge).
In regards to claim 7, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that the ridge portion has a shape which tapers in an upward direction from the upper surface (25) of the cutting insert to an upper side of the ridge portion (in the same way as presented by Applicant, note that as in Figure 5, the shape of the ridge portion tapers from surface 25 to ridge portion).
In regards to claim 8, Niebauer discloses the cutting insert of claim 4, Niebauer discloses that the ridge body surrounds a bore (15) passing through from the upper surface to the lower surface, and an edge of the bore forms an inner closed curve of the ridge body (see Figures 2 and 3).
In regards to claim 9, Niebauer discloses on Figure 8, a drilling tool comprising: a drill body (45) rotatable about a longitudinal axis; and at least one inner cutting insert (1) and at least one outer cutting insert (1) identical to the inner cutting insert (1) and disposed outwardly in a radial direction (see Figure 8), each of the inner cutting insert (1) and the outer cutting insert (1), comprising: an upper surface (25) (note that surface 25 is located at surface positioned at an upper portion of the insert, thus being considered an upper surface); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); a cutting edge (11) formed at an intersection of the upper surface (25) and the side surface (9); wherein the cutting edges include an active cutting edge directly used for drilling (refer to any of the cutting edges that are actively in use when drilling as in Figure 8) and a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the ridge body disposed directly adjacent to bore 15) spaced apart from the cutting edge (see Figure 3) and disposed at a central portion of the cutting insert for drilling (see Figures 3, 8 and 9); and a ridge extension portion (see substantially rectangular extension portions of the ridge portion, that extend in between elements 27, as in annotated Figure 3 above) extending from a vicinity of a corner of the ridge body in a direction parallel to the cutting edge (11) (as in Figure 3); where the ridge extension portion is positioned axially downward (see Figure 5, and note that the ridge extension portion inclines axially downward in direction to the upper surface 25) and radially outward (as in annotated Figure 4 above, see thin-solid direction arrows) and extends in a direction parallel (see dashed direction arrows in annotated Figure 4 above) to the active cutting edge (as in Figure 8).
In regards to claim 10, Niebauer discloses the cutting insert of claim 9, Niebauer discloses an active cutting edge of the inner cutting insert and an active cutting edge of the outer cutting insert are combined to form a composite cutting edge (see composite cutting edge formed by each active cutting edge of each of the inner and outer cutting inserts 1, as in Figure 8).
In regards to claim 11, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the outer cutting insert (1) is disposed such that at least a portion of the active cutting edge (11) of the outer cutting insert (1) farthest from the longitudinal axis is parallel to the ridge extension portion of the outer cutting insert (as in Figure 3).
In regards to claim 12, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the inner cutting insert (1) is mounted on the drill body (45) such that the ridge extension portion formed in the inner cutting insert (1) is adjacent to the longitudinal axis and has a direction parallel to the cutting edge extended from the composite cutting edge and adjacent to the longitudinal axis (see Figure 3 and Figure 8).
In regards to claim 13, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that when the inner cutting insert (1) and the outer cutting insert (1) are overlapped in a rotation direction, the ridge extension portion formed in the outer cutting insert (1) is overlapped and covered by the inner cutting insert (1) (when the drill 45 is being rotated).
In regards to claim 14, Niebauer discloses the cutting insert of claim 10, Niebauer discloses that the composite cutting edge more protrudes in a drilling direction at a portion where the active cutting edge (11) of the inner cutting insert (1) and the active cutting edge (11) of the outer cutting insert (1) overlap each other than a vicinity of the longitudinal axis and an outside of the active cutting edge (11) of the outer cutting insert (1).
In regards to claim 15, Niebauer discloses as on Figure 1, a drilling insert (1) comprising: an upper surface (25) (note that surface 25 is located at surface positioned at an upper portion of the insert, thus being considered an upper surface); a lower surface (7) formed on an opposite side of the upper surface (25); a side surface (9) connecting the upper surface (25) and the lower surface (7); cutting edges (11) formed at an intersection of the upper surface (25) and the side surface (9); the cutting edge (11) including a major cutting edge (11) and a minor cutting edge (11) connected to the major cutting edge at a corner cutting edge; a ridge portion (5) formed to protrude upward from the upper surface (25) to facilitate chip control (see Figure 5), wherein the ridge portion (5) includes: a ridge body (refer to the ridge body disposed directly adjacent to bore 15) spaced apart from the cutting edge (see Figure 3) and disposed at a central portion of the cutting insert for drilling (see Figures 3, 8 and 9); and a ridge extension portion (see substantially rectangular extension portions of the ridge portion, that extend in between elements 27, as in annotated Figure 3 above) extending from a vicinity of a corner of the ridge body in a direction parallel to the major cutting edge (11) and toward the minor cutting edge (as in Figure 3); and a chip former (27) formed (at least at a portion) between the major cutting edge (11) and the ridge extension portion, the chip former (27) being lower than the major cutting edge (11) and the ridge extension portion with respect to the upper surface (see Figures 5 and 6); wherein the chip former extends to the minor cutting edge (11); where the ridge extension portion is positioned axially downward (see Figure 5, and note that the ridge extension portion inclines axially downward in direction to the upper surface 25) and radially outward (as in annotated Figure 4 below, see thin-solid direction arrows) and extends in a direction parallel (see dashed direction arrows in annotated Figure 4 below) to the active cutting edge (as in Figure 8).
In regards to claim 16, Niebauer discloses the cutting insert of claim 15, Niebauer discloses that a width (l1-l6) of the chip former (27) between the ridge body and the major cutting edge (11) is substantially the same as a width (l1-l6) of the chip former (27) between the ridge extension and the major cutting edge (11).
In regards to claim 17, Niebauer discloses the cutting insert of claim 16, Niebauer discloses that the ridge body and the ridge extension portion are equal in height with respect to the upper surface (see Figure 5); and the ridge extension portion is higher than the major cutting edge (11) with respect to the upper surface (25) (see Figure 5).
In regards to claim 18, Niebauer discloses the cutting insert of claim 17, Niebauer discloses a gap space between an end of the ridge extension portion and the minor cutting edge in order not to interrupt continuity of the minor cutting edge (note that the cutting edges 11 are not interrupted because there is a gap space between an end of the ridge extension portion and the second cutting edge and or the first cutting edge).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 19 and 20 is/are rejected under 35 U.S.C. 103 as obvious over Niebauer US 5,791,833 as applied to claims 4 and 18 above.
In regards to claims 6 and 19, Niebauer discloses the cutting insert of claims 4 and 18 respectively, Niebauer discloses that in a plan view of the cutting insert, the ridge extension portion has a width from the ridge body toward the end of the ridge extension portion, the width measured in a direction perpendicular to the major cutting edge.
However, Niebauer fails to disclose that the width is decreasing from the ridge body toward the end of the ridge extension portion.
A person having ordinary skill in the art at the time the Applicant’s invention was filed would have recognized that the desired dimensions of ridges (or as known in the art chip breaking arrangements) will depend on the desired chip breaking, chip control and chip flow, which will depend on the type of material being machined.  Accordingly, it would have been obvious to a person having ordinary skill in the art of cutting inserts, to have the width of the ridge extension portion, decrease from the ridge body toward the end of the ridge extension portion, depending on the type of material being machined and desired chip control, chip breaking and chip flow.
Additionally, Niebauer teaches that it is well known in the art of cutting tools, to have a ridge extension portion having a width.  
A person of ordinary skill in the art, upon reading the teachings of Niebauer, would also have recognized the desirability of changing the width of the ridge extension portion accordingly depending on the desired chip breaking properties. Niebauer teaches that a constant width of the ridge extension from the ridge body toward the end of the ridge extension portion is one of a finite number of permutations known to be useful for increasing chip breaking properties.   Niebauer also inherently discloses to one of ordinary skill in the art that the width of the ridge extension portion will depend on the material of the workpiece being machined. Thus, it would have been obvious to a person of ordinary skill in the art to try having the width of the ridge extension portion, to decrease from the ridge body toward the end of the ridge extension portion based on the teachings of Niebauer in an attempt to provide improved chip breaking properties when machining, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as having the width increase from the ridge body toward the end of the ridge extension portion).
In regards to claim 20, Niebauer as modified discloses the cutting insert of claim 19, Niebauer as modified discloses that the ridge portion has a shape which tapers in an upward direction from the upper surface (25) of the cutting insert to an upper side of the ridge portion (in the same way as presented by Applicant, note that as in Figure 5, the shape of the ridge portion tapers from surface 25 to ridge portion).
Claim(s) 21-22 s/are rejected under 35 U.S.C. 103 as obvious over Lundgren US 3,786,541 in view of Norstrom et al. US 2005/0254908 (hereafter—Norstrom--).
Evidence Reference
Lof et al. US 2009/0060665 (hereafter—Lof--) reference shows that it is known in the art of chip removing machining of workpieces, that cutting inserts come with alternative shapes and may be used industrially for most varying purposes such as milling, drilling, reaming, turning or the like (paragraph [0003] and [0011]). 
In regards to claim 21, Lundgren discloses as on Figures 1-26, an insert (10) capable of being a drilling insert (as evidenced by Lof) comprising: an upper surface (refer to surface where chip breaker arrangement 11); a lower surface formed on an opposite side of the upper surface; a side surface connecting the upper surface and the lower surface; a cutting edge (col 1, lines 64-67 and/or 26 and 27) formed at an intersection of the upper surface and the side surface; the cutting edge (col 1, lines 64-67 and/or 26 and 27) including a first plurality of major cutting edges (9c) and a first cutting edges, connected to an associated another one cutting edges, at a corner cutting edge (see Figures 11 and 17); a ridge portion (41) formed to protrude upward from the upper surface (39) capable of facilitating chip control (see Figure 5), wherein the ridge portion (41) includes: a ridge body (refer to the ridge body 41) spaced apart from the cutting edge (see Figure 4) and disposed at a central portion of the cutting insert for drilling (see Figure 4); the ridge body having a first plurality of corners (refer to any of corners C1-C3 as in annotated Figure 19 below; also note that in a similar manner, Figure 11 also discloses the first plurality of corners); and a ridge extension portion (see annotated Figure 19 below, also note that in a similar manner, Figure 11 also discloses the ridge extension portion) extending from a vicinity of each of the first plurality of corners (see annotated Figure 19 below; also note that in a similar manner, Figure 11 also discloses the ridge extension portion extending from the corners) of the ridge body, said ridge extension portion extending in a direction parallel to one of said cutting edges, and toward an associated one of said other cutting edges; and a chip former (11) formed between the major cutting edge and the ridge extension portion (see Figures 11 and 19), the chip former (11) being lower than the major cutting edge and the ridge extension portion with respect to the upper surface (see at least Figures 10 and 18); wherein the chip former (11) extends to the minor cutting edge (since as in Figures 11 and 19, the chip former has two directional extension components, one being parallel to the main cutting edge, the other perpendicular to the main cutting edge); the insert has an equal number of corners of the ridge body (see annotated Figure 19, also note that in a similar manner, Figure 11 also discloses the insert having equal number of corners of the ridge body, ridge extension portions and cutting edges), and ridge extension portions and cutting edges; wherein each and every ridge extension portion extends from exactly one of the corners of the ridge body (see annotated Figure 19 below; also note that in a similar manner, Figure 11 also discloses that each and every ridge extension portion extends from exactly one of the corners of the ridge body).
However, Lundgren fails to explicitly disclose that the cutting edge includes a first plurality of major cutting edges and a first plurality of minor cutting edges, each major cutting edge connected to an associated one of the pluralities of minor cutting edges, at a corner cutting edge; such that the insert has an equal number of major and minor cutting edges.
Nevertheless, Norstrom teaches as in Figures 1A, 1E-1G that it is well known in the art of cutting inserts to have a cutting edge that includes a first plurality of major cutting edges (15A/B/C) and a first plurality of minor cutting edges (19), each major cutting edge (15A/B/C) connected to an associated one of the plurality of minor cutting edges (19) at a corner cutting edge (18); such that the insert has an equal number of major and minor cutting edges (e.g. the number being 3).  By providing this cutting-edge arrangement, facilitates roughing and finishing machining a workpiece.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to modify Lundgren’s cutting edge such that it is divided into equal plurality of main, minor and cutting edges as taught by Norstrom to facilitate roughing and finishing machining.

    PNG
    media_image3.png
    906
    1157
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    980
    1050
    media_image4.png
    Greyscale

In regards to claim 22, Lundgren as modified discloses the cutting insert of claim 21, Lundgren as modified discloses that the ridge extension portion has a proximate edge (24) opposite an adjacent one of the major cutting edges, the proximate edge extending in a direction parallel to said adjacent one of the major cutting edges, to a vicinity of an associated one of the minor cutting edges.
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 22 that in Niebauer’s insert, no portion of the chip-breaker configuration 23 extends higher than the flat top surface 5.
First, the Examiner notes that the claim as recited requires, “an upper surface” and “a ridge portion formed to protrude upward from the upper surface to facilitate chip control”.
Accordingly, the Examiner is interpreting the “upper surface” in Niebauer as element 25.  Thus, upper surface 25 as interpreted by Examiner is located higher than chip breaker configuration 23, since chip breaker configuration 23 is inclined from surface 25 to ridge portion 5.  The Examiner also notes that the specific structure of the claimed upper surface has not been recited.  As such, giving broadest reasonable interpretation to a surface of the insert that is located on an upper portion of the insert, element 25 of Niebauer is indeed a surface located on an upper portion of the insert.  Therefore, Examiner’s interpretation is not precluded.  
Applicant argues on page 24 of the Remarks that Niebauer does not disclose that “the ridge extension portion positioned axially downward and radially outward extends in a direction parallel to the active (major) cutting edge” as recited in claims 1, 9, and 15.
The Examiner respectfully disagrees and points Applicant to the rejection above for details.  As explained above, and in view of the new 112 2nd rejection, as best understood, Niebauer discloses that the ridge extension portion is positioned axially downward.  This is seen in Figure 5, by virtue of inclined portion, in the same way as presented by Applicant, the ridge extension portion inclines axially downward in direction to the upper surface 25.  Niebauer also discloses that the ridge extension portion extends radially outward and this feature has been annotated Figure 4 as discussed above and indicated by the thin-solid direction arrows therein.  The ridge extension portion also extends in a direction parallel to the active/major cutting edge and it has been indicated by the dashed direction arrows in annotated Figure 4 above.  Accordingly, giving broadest reasonable interpretation to the claims, the Examiner’s interpretation is not precluded.
Applicant argues on pages 24-25 of the Remarks that Niebauer does not disclose the new independent claim 21 limitations.  Applicant’s arguments have been carefully and fully considered, and in light of Applicant’s amendments to include new claim 21, a new ground(s) of rejection under 35 USC § 103 over Lundgren US 3,786,541 in view of Norstrom et al. US 2005/0254908 (hereafter—Norstrom--) have been incorporated as aforementioned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE N RAMOS/Primary Examiner, Art Unit 3722